Citation Nr: 1501402	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969.  He died in October 2007.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Board denied this appeal in an April 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In March 2014, the Court granted a joint motion to vacate and remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), and remanded the matter to the Board for action consistent with the terms of the JMR.  

In a March 2013 Informal Hearing Presentation, the Appellant's representative asserted that an April 2006 RO decision denying a total disability rating for individual unemployability due to service-connected disabilities (TDIU) contained clear and unmistakable error (CUE) by failing to consider pertinent evidence, and that, in the absence of such CUE, the appellant would be entitled to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318.  

The issue of CUE in the April 2006 rating decision has thus been raised by the record in the March 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The law provides Dependency and Indemnity Compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

A death certificate documents that the place of the Veteran's death, in October 2007, was the Medical City Dallas Hospital.  It lists the immediate cause of death as gastrointestinal bleeding (varicies) due to cirrhosis due to or as a consequence of hepatitis C.  

Other significant conditions contributing to death but not resulting in the underlying cause are listed as ascites and malnutrition.   

At the time of the Veteran's death, service connection had been established for right upper lobectomy with blastomycocis with bronchitis, rated as 30 percent disabling since August 1979; Horner's syndrome with ptosis, right eye associated with right upper lobectomy with blastomycosis with bronchitis, rated as 10 percent disabling since October 1969; and cortical bone cyst, right and left femurs, rated as noncompensable since October 1969.  

In the March 2013 JMR, the Parties agreed that the Board must reassess whether VA's duty to assist compels a VA medical opinion in this case by applying 38 U.S.C.A. § 5103A(a) rather than 38 U.S.C.A. § 5103A(d).  

Section § 5103A(a) requires that VA obtain a medical opinion unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The Parties included three additional matters that the Board must address, but they stated that these matters were not separate bases for remand to the Board.  However, the additional matters cause some uncertainty by the undersigned regarding what actions the Board is to undertake in this case to fulfill the duty to assist. 

First, the Parties pointed out that the death certificate identifies the hepatitis C virus (HCV) as a contributory cause of the Veteran's death and that his service treatment records document that he received blood transfusions in conjunction with the February 1969 in-service surgery to remove a portion of his lung.  

The Parties noted that VA Fast Letter 04-13 identifies blood transfusions before 1992 as a significant risk factor for HCV infection.  

Second, the Parties pointed out that application of 38 C.F.R. § 3.312(c)(3) was raised by the Appellant's representative based on the fact that part of the Veteran's lung had been removed during service and must be considered.  

Third, the Parties pointed out that VA had requested records of treatment from Medical City Dallas Hospital (where the Veteran died) for the period between 1994 and 2008 but received only records of treatment in 2004.  The Parties noted that despite the fact that records of the terminal hospitalization in 2007 had not been obtained, VA had not provided the Appellant with notice required by 38 U.S.C.A. § 5103A(b)(2)(A) and 38 C.F.R. § 3.159(e)(1).  

Service treatment records include the report of left posterolateral thoracotomy and right upper lobectomy performed on February 25, 1969.  The report states that there was an estimated blood loss of 750 ml. which was replaced at the table.  This is consistent with the Parties' comment regarding an in-service blood transfusion.  

In October 2009, the Appellant completed a VA Form 21-4142, Authorization and Consent to Release Information to VA, listing Medical City Dallas as the treatment provider with dates of treatment from 1994 to 2007 for the listed condition of "urology."  The AOJ requested the records and what was received in November 2009 were records of treatment for urological conditions from April to August 2004.  It does not appear that the Appellant was informed of this result.  The remand provides notice to the Appellant regarding this fact. 

In a February 2013 statement, the Appellant reported that the Veteran had been admitted to Dallas Medical City Hospital because gastrointestinal/hernia problems and died 10 days later.  

Given the condition (urology) that the Appellant specified on the October 2009 VA Form 21-4142, it is not clear as to whether the reason that only the 2004 records were provided was because of this specification or because there were no other records.  The notation on the front of the received form, that those were the only treatment records that Dallas Medical City Hospital had, does not solve the problem.  The February 2013 statement taken together with the notation on the death certificate that the Veteran died at that facility raises the question of whether relevant records (terminal treatment records) are available but have not been obtained.  A remand is therefore necessary to contact the Appellant and assist her in obtaining any such records.  If no records are obtained, then VA must provide her notice as specified at 38 U.S.C.A. § 5103A(b)(2)(A) and 38 C.F.R. § 3.159(e)(1).  The letter should inform her that she can submit any such records that she may obtain.  

Based on the discussion above, the Board concludes that it cannot say that there is no reasonable possibility that a medical opinion would aid in substantiating the claim.  Therefore, on remand a medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Appellant requesting that she complete a VA Form 21-4142 for all records of treatment of the Veteran at the Medical City Dallas Hospital for the period from 1994 to November 2007.  Inform her in that letter that the only records that were sent to VA from that facility were records from 2004.  As to the section on the form for "conditions," inform her that she should specify "all."  Inform the Appellant that she may obtain and submit such records to VA if she so desires and that she should in particular submit records of his treatment during his last hospital stay at that facility which ended in his death.  Associate all obtained records with the claims file.  

If possible the appellant and/or her representative is asked to obtain these records themselves and submit them to the VA in order to expedite the case and insure that all records have been obtained as the appellant is in the best position of anyone to insure that all records have been obtained. 

If the AOJ requests records from Medical City Dallas Hospital and does not receive the terminal treatment records, or of the Appellant does not respond with a new VA Form 21-4142, the AOJ must send a letter to the Appellant and to her representative that informs her of the following:  

(a)  The identity of the records VA was unable to obtain; 

(b)  An explanation of the efforts VA made to obtain the records; 

(c)  A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless she submits the records VA was unable to obtain; and 

(d) A notice that the she is ultimately responsible for providing the evidence. 



(2)  Only after it is clear that all available relevant records from Medical City Dallas Hospital are associated with the claims file, provide the claims file to a VA physician.  The physician is asked to accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C was caused by the blood transfusion he received during the in-service surgical procedure in February 1969, as is documented in the operation report found in the service treatment records.  The physician must include a rationale (explanation) to support any opinion provided.  

(b)  Provide a medical opinion as to whether it is as likely as not (a 50 percent probability or greater) that the fact that part of the Veteran's lung had been removed during service resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of the disease or injury that primarily caused his death.  The physician must include a rationale (explanation) to support any opinion provided.

(c)  Provide a medical opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's service-connected blastomycosis was a primary or contributory cause of his death.  The physician must include a rationale (explanation) to support any opinion provided.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any treatment provided by VA was the primary or a contributory cause of the Veteran's death.  If the examiner concludes that treatment provided by VA was the primary or a contributory cause of his death, then the examiner must provide a medical opinion as to whether such cause was (1) the result of negligence or other fault on the part of VA or (2) an event not reasonably foreseeable.  The physician must include a rationale (explanation) to support any opinion provided.

(3)  This is a complex case back from the Veteran's Court.  After ensuring that the above development is completed, readjudicate the Appellant's claim.  If the benefit sought is not granted, provide the Appellant with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






